DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/373,907 and is in response to a request for continued examination filed 01/10/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 Claims 1-10 are previously pending, of those claims, claim 1 has been amended, and claims 8-9 have been canceled.  Claims 1-7 and 10 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 103 as obvious over PARK (US 2015/0004469 A1) in view of MAGUIRE (US 2013/0164592 A1).
With respect to claims 1-2.  PARK teaches a battery module 100 that includes a plurality of battery cells 110 arranged in a first direction (paragraph 0043).  A pair of end plates 160 may be provided adjacent to the outermost battery cells 110 (paragraph 0046).  The end plates may be made of a metal such as steel (paragraph 0050).  A pair of side plates 170 coupling the pair of end plates 160 may be provided on the sides of the battery cells 110 (paragraph 0046).  Adjacent battery cells may be electrically connected through bus bars 130 (paragraph 0047).  An end block 180 may be provided between the outermost battery cell 110 and the end plate 160 (paragraph 0059).  The end block 180 may fill a space between the end plate 160 and the battery cells 110 (paragraph 0059).  The end block 180 may be arranged to come in contact with the outermost battery cell 110 on the surface (paragraph 0060).  As seen in Figures 6-7 the sub end plate is taken to have a first surface that is equal to the size of the wider surface of the unit cell.  In the alternative it would be obvious to form the size of the sub end plate 180 to be the size of the battery cell as this would be a change in size or 
PARK teaches the pair of main end plates 160 that are made of steel (paragraph 0050).  As seen in Figure 1 there is a gap formed between the end plate 160 and the cell as separated by the extending portion 161.  However, a metal plate of steel is taken to be inherently elastically deformable.  In the alternative it would be obvious to have the steel be elastically deformable, as PARK teaches expansion of the end plate adjacent to an outermost battery cell, and teaches the use of a thin metal end plate (paragraph 0006 and paragraph 0060).  
PARK does not explicitly teach that an overall shape of the sub-end plate is one of hemispherical and semi-cylindrical which is semi-circular in a side view.  
MAGUIRE teaches a battery module assembly and supports and compresses a plurality of battery cells (paragraph 0031).  The modules are retained between a pair of end plates 18 which supply a compressive force to the sides of the battery cells (paragraph 0031).  The end plate 18 includes a frame portion 46 and a central portion 48 (paragraph 0034).  The central portion 48 may include a partially spherical surface 50 that functions to apply a compressive force against the battery cells between the end plates (paragraph 0034).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the shape of the end block of PARK with the spherical surface of MAGUIRE as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  In the present case PARK teaches the end block 180 functions to apply pressure to the battery cells between the end plate and the cells (paragraph 0060) and then MAGUIRE teaches that the spherical surface 50 is suitable for applying a compressive force against the cells and the end plate (paragraph 0034).  

    PNG
    media_image1.png
    924
    678
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    992
    851
    media_image2.png
    Greyscale

With respect to claim 3.  PARK teaches that the contact portion extends in a second direction orthogonal to the first direction in plan view, see Figure 6.  As seen in Figure 1, the cells are stacked in a first direction (1), and the contact portion extends in a second direction (2) as seen in Figures 6-7.  The pair of binder members are disposed 
With respect to claim 4.  PARK teaches as seen above in Figures 7 and 8 (alternatively) the contact portion extends in a second direction orthogonal to the fist direction, and the binding members 170 extend in the first and the second directions (1) and (2) as seen in Figure 1.  
With respect to claim 5.  PARK teaches the binding members 170 are disposed in the directions (1) and (2) as seen in Figure 1.  The contact portion then extends in the direction (3) which is orthogonal to the first direction (1).  
With respect to claim 6.  PARK teaches the binding members 170 extend are disposed above and below the cell stack with respect to the direction (3) which is orthogonal to the first direction (1) (Figure 1).  The contact portion then extends in the direction (3) (see Figure 1 and Figure 8).  
With respect to claim 7.  PARK teaches the end block 180 between the end plate 160 and the battery cell 110 (paragraph 0059).  The end block 180 may be arranged to come into contact with the outermost battery cell 110, and the end block 180 may apply pressure to the battery cells (paragraph 0060).  In this case the end plates 160 are thin, and the end block 180 is included to increase the thickness of a portion applying pressure to the battery cells 110, therefore pressure may be more strongly applied to the battery cell 110 (paragraph 0060).  Therefore the end block 180 includes the surface that comes into surface contact with the end plate 160.  
With respect to claim 10.  PARK teaches the non-contact portion as shown in the annotated Figures 7-8 above.  These non-contact portions are formed as to be away from the main end plates 160 with respect to the first direction as seen in Figure 6.  

Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 2015/0340669 A1) in view of KIM (US 2011/0262797 A1) and MAGUIRE (US 2013/0164592 A1).
With respect to claim 1.  AOKI teaches a secondary battery module 11 (paragraph 0023) taken to be analogous to the claimed battery pack.  The battery module is configured to hold a plurality of prismatic cells 61 (paragraph 0024).  There are cell holders which hold the prismatic cells, and a pair of end plates 21 and 31, taken to be analogous to the claimed pair of main end plates, and a pair of side frames 41 and 51, taken to be analogous to the claimed pair of binding members (paragraph 0024 and figures 1 and 3).  The battery stacked body is placed between the end plates 21 and 31 and a plate spring 71 (paragraph 0046) the plate spring 71 taken to be analogous to the claimed sub-end plate.  The plate spring 71 is placed so that it is compressed and applies a pressing force in the stacked direction to separate the end plate 21 from the battery stacked body 60 (paragraph 0046).  The plate spring 71 includes a flat plate part 710 having a rectangular flat plate shape, a pair of inclined parts 711 extending from both cell width direction ends of the flat plate 710 and bending ends 712 formed at the ends of the inclined parts 711 (paragraph 0057).  One surface of the flat plate part 710 is a flat contact face 710a to be brought into contact with the end surface of the end plates 21 (paragraph 0058).  As seen in Figure 4 the inclined parts 711 are non-contact 
AOKI teaches a single plate spring 71, and therefore does not explicitly teach a pair of sub-end plates.  
KIM teaches a battery module including a plurality of unit cells, such a module facilitates control of a coupling force (paragraph 0010).  The module includes a plurality of battery cells, a pair of end plates and a pressure control unit formed between the unit battery cells and the end plate (paragraph 0011).  The pressure control unit may include an elastic plate (paragraph 0012).  The battery cells 110 are supported at both ends by end plates 150 (paragraph 0039).  The battery module further includes at least frames 
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the plate springs 71 of AOKI between both end plates as taught by KIM, as this is a combination of known prior art elements in order to achieve predictable results, as both AOKI and KIM teaches similar plate springs, and then KIM teaches that such springs may be formed on both ends of the battery modules.  
AOKI does not explicitly teach that an overall shape of the sub-end plate is one of hemispherical and semi-cylindrical which is semi-circular in a side view.  
MAGUIRE teaches a battery module assembly and supports and compresses a plurality of battery cells (paragraph 0031).  The modules are retained between a pair of end plates 18 which supply a compressive force to the sides of the battery cells (paragraph 0031).  The end plate 18 includes a frame portion 46 and a central portion 48 (paragraph 0034).  The central portion 48 may include a partially spherical surface 50 that functions to apply a compressive force against the battery cells between the end plates (paragraph 0034).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the shape of the plate spring of AOKI with the spherical surface of MAGUIRE as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  In the present case AOKI teaches the plate spring 71 is in a compressed state and applies a pressing force in the stack direction between the end plate and the batteries (paragraph 0046) and then MAGUIRE teaches that the spherical surface 50 is suitable for applying a compressive force against the cells and the end plate (paragraph 0034).  
With respect to claim 2.  AOKI teaches as seen in Figures 3-4 the contact portion, 710 is positioned in a central part of the second surface in a second direction orthogonal to the first direction in a plan view, and is positioned in a central part of the second surface in a third direction orthogonal to the first direction in side view.  
With respect to claim 3.  AOKI teaches the contact portion extends in a second direction (Hu/Hd) orthogonal to the first direction (Df/Dr in Figure 3) the binding members 41 and 51 extend in the first direction, and are disposed above and below the cell stack with respect to a third direction (Wr/Wl) (Figure 3).  
With respect to claims 4-5.  AOKI teaches the binding members 41 and 51 extend in the first direction (Df/Dr), and are disposed above and below the cell stack with respect to a third direction (Wr/Wl) (Figure 3) and are taken to be the claimed one direction and another direction.  The contact surface 710 extends in a third direction (Hu/Hd) which is orthogonal to the first direction.      
With respect to claim 6.  AOKI teaches the binding members 41 and 51 extend above and below the cell stack with respect to a third direction (WEr/Wl), and the contact portion 710 extends in this direction as well (Figure 3).  
With respect to claim 7.  AOKI teaches the contact portion 710 comes into surface contact with the main end plate (Figure 4).  
With respect to claim 10.  AOKI teaches the non-contact portion 711 that is formed so as to be away from the end plate with respect to the first direction (Df/Dr) as seen in Figure 4.  

Response to Arguments
Applicant’s arguments, see page 6 of Applicant Arguments/Remarks, filed 12/07/2021, with respect to the 35 U.S.C. 112 rejection of claims 8-9 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 8-9 has been withdrawn. The claims have been canceled.

Applicant’s arguments, see pages 6-9 of Applicant Arguments/Remarks, filed 12/07/2021, with respect to the rejection(s) of claim(s) 1-10 in view of PARK or AOKI and KIM under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of PARK and MAGUIRE (US 2013/0164592 A1) or AOKI, KIM and MAGUIRE.
On page 7 of Applicant Arguments/Remarks, Applicant argues that none of PARK, AOKI, or KIM teaches “wherein an overall shape of each of the sub-end plates is 
MAGUIRE teaches an end plate 18 that includes a frame portion 46 and a central portion 48 which is a partially spherical surface (paragraph 0034).  The spherical surface is provided to resist expansion of the cells (paragraph 0034).  Therefore combined with MAGUIRE the sub-end plates is taken to have at least a hemispherical shape.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722